Citation Nr: 1033427	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  05-05 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for posttraumatic 
stress disorder (PTSD), to include an initial disability rating 
in excess of 50 percent and a disability rating in excess of 70 
percent as of March 12, 2004.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 





INTRODUCTION

The Veteran had active service from February 1968 to September 
1969.  The record also indicates that the Veteran had unverified 
periods of active and inactive duty for training in the Army 
Reserves, including from 1986 to 1990.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in St. Louis, Missouri.  

In February 2007, the Board denied the Veteran's claim for an 
increased disability rating for PTSD, and the Veteran appealed 
this decision to the United States Court of Appeals for Veterans 
Claims (hereinafter the Court).  The Veteran and VA filed a joint 
motion for remand that was granted by the Court in September 
2008.  The Board subsequently remanded the Veteran's claim back 
to the RO in November 2008 for additional evidentiary 
development.  While this development was undertaken, additional 
remand was required in January 2010.  This development has now 
taken place as well and appellate review may proceed on this 
claim.  


FINDINGS OF FACT

1.  Prior to March 12, 2004, the Veteran's PTSD was manifested by 
occupational and social impairment due to such symptoms as 
disturbances of motivation and mood, sleep impairment, and 
difficulty in establishing and maintaining effective work and 
social relationships; it was not manifested by deficiencies in 
most areas due to such symptoms as suicidal ideation, impaired 
speech, obsessional rituals, impaired impulse control, spatial 
disorientation, or an inability to establish and maintain 
effective relationships.  

2.  As of March 12, 2004, the Veteran's PTSD has been manifested 
by total occupational and social impairment due to such symptoms 
as persistent hallucinations and disorientation to time and 
place.  

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial 
disability rating in excess of 50 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for establishing entitlement to a 100 percent 
disability rating for PTSD as of March 12, 2004 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 
(2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is required for these claims.  

As to VA's duty to assist, VA has associated with the claims 
folder the Veteran's [private and VA treatment records], and in 
[month/year], he was afforded a formal VA examination(s). The 
Board finds that no additional assistance is required to fulfill 
VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  Additionally, the Board finds there has 
been substantial compliance with its November 2008 and January 
2010 remand directives.  The Board notes that the Court has 
recently noted that "only substantial compliance with the terms 
of the Board's engagement letter would be required, not strict 
compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 
see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding 
that there was no Stegall (Stegall v. West, 11 Vet. App. 268) 
violation when the examiner made the ultimate determination 
required by the Board's remand).  The record indicates that the 
Veteran was scheduled for a medical examination and that the 
appellant attended that examination.  In addition, the RO 
attempted to obtain additional medical records in support of the 
Veteran's claim.  However, the Veteran did not respond to VA's 
request for information pertaining to any such records.  Based on 
the foregoing, the Board finds that the AMC substantially 
complied with the mandates of its remand.  See Stegall, supra, 
(finding that a remand by the Board confers on the appellant the 
right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2008).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nonetheless, in Fenderson v. West, 12 Vet. App. 119, 126 
(1999), the Court noted that where, as here, the question for 
consideration is propriety of the initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of a "staged 
rating" is required.  See Fenderson, 12 Vet. App. at 126 (1999).  

Diagnostic Code 9411 provides the following ratings for 
psychiatric disabilities.  A 50 percent rating is warranted if it 
is productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (2009).  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  Id.  

A 100 percent rating contemplates total occupational and social 
impairment, due to symptoms like: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  

GAF scores ranging from 31 to 40 represent some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  

Scores ranging from 41 to 50 illustrate serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning, and scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).

Relevant Facts

For historical purposes, the Veteran was granted service 
connection for PTSD in an April 2004 rating decision.  A 50 
percent disability rating was assigned, effective as of October 
24, 2003.  The Veteran appealed this decision, seeking 
entitlement to an initial disability rating in excess of 50 
percent.  In a November 2008 Board decision, the Veteran was 
granted an earlier effective date of February 10, 1993 for his 
PTSD, and in a July 2009 rating decision, the RO assigned a 
disability rating of 50 percent as of this date.  The RO also 
assigned a disability rating of 70 percent, effective as of March 
12, 2004.  

The Veteran was afforded a VA mental examination in May 1993.  
Examination revealed the Veteran to be neatly dressed with intact 
grooming.  Psychomotor activity was found to be slightly slowed 
and his mood was depressed with a constrained and anxious affect.  
Speech was found to have a normal rate and rhythm.  The Veteran 
reported flashbacks, nightmares and sleep disturbances.  He also 
endorsed feelings of detachment and withdrawal.  There was no 
evidence of psychosis, but his insight was deemed to be limited.  
The examiner diagnosed the Veteran with PTSD.  No GAF score was 
assigned during this examination.  

The record contains a number of VA group therapy records.  A 
February 1993 record notes that the Veteran wanted to be left 
alone and that he suffered from PTSD and depression.  A January 
1995 record notes that the Veteran was talkative and pleasant.  
The Veteran also denied suicidal or homicidal ideations at this 
time.  According to an April 1995 record, while the Veteran was 
employed, he feared losing his job due to difficulties 
concentrating at work.  The Veteran was also noted to have marked 
anxiety with no insight into his depression.  

The Veteran was afforded a VA examination for his PTSD in March 
2004.  The Veteran reported that he was employed for over 30 
years with the same company until he was offered an early 
retirement in 2003.  The Veteran felt that he was becoming angry, 
irritable and socially isolated.  The Veteran indicated that he 
did not want to be around a lot of people and he would prefer to 
stay home.  The Veteran also reported that he entertained violent 
ideas, but he denied any active homicidal ideation.  The Veteran 
also reported poor sleep.  The Veteran stated that he had 
suicidal ideations 3 to 4 months earlier after a fight with his 
wife, but he said he had no current plans or intention for 
suicide.  

Examination revealed the Veteran to have a neat and clean 
appearance with good hygiene and grooming.  The Veteran's ability 
to communicate was good.  His mood was found to be anxious but 
his affect was full and appropriate.  There was no report or 
evidence of obsessive-compulsive or psychotic symptoms, and the 
Veteran was found to be fully oriented.  Memory, concentration 
and attention were deemed to have moderate limitations.  Insight, 
judgment and impulse control were found to be good.  The examiner 
diagnosed the Veteran with PTSD and assigned a GAF score of 55.  
It was the examiner's opinion that the Veteran's symptoms 
interrupted his daily living and led to marked limitations in 
social and occupational functioning.  

The record also contains a number of VA outpatient treatment 
records regarding the Veteran's PTSD.  According to a March 12, 
2004 record, the Veteran was experiencing suicidal thoughts.  
Another March 2004 record notes that the Veteran suffered from 
poor judgment.  The Veteran was also diagnosed with a personality 
disorder at this time.  The Veteran was also noted to have 
questionable impulse control in a March 2004 record.  

A May 2004 psychiatric evaluation diagnosed the Veteran with PTSD 
and assigned a GAF score of 40.  The Veteran was also found to 
have poor concentration, insight and judgment, as well as 
irritability and outbursts of anger.  It was also noted that the 
Veteran's PTSD resulted in clinically significant distress or 
impairment in social, occupational or other important areas of 
functioning.  

The Veteran was afforded another VA examination for his PTSD in 
August 2005.  The Veteran reported episodes of anger in which he 
acted out verbally usually occurring 5 to 6 times per month.  The 
Veteran also reported being haunted periodically by the ghost of 
a Vietnamese woman whom he did not directly kill even though he 
was involved in her death.  It was noted that the Veteran was 
married and that he had completely restricted social activity, 
aside from occasionally accompanying his wife to the store.  The 
examiner was of the opinion that the Veteran's isolation was not 
so much a true estrangement as it was an attempt to control his 
urges to act out.  The Veteran also described increased anxiety 
and problems with concentration.  The Veteran felt his symptoms 
had worsened since his retirement in February 2003.  

Examination revealed the Veteran to have extremely careless 
grooming with adequate hygiene.  The Veteran's speech was 
described as quite rapid but not incoherent.  The examiner felt 
that a formal thought disorder was observed in the Veteran.  The 
Veteran's affect and mood were described as distinctly anxious.  
The Veteran was found to be adequately oriented in all spheres.  
His concentration was difficult for him to maintain.  The 
examiner concluded that the Veteran's judgment was poor, his 
impulse control was poor to fair, and his insight was quite 
limited.  The examiner diagnosed the Veteran with PTSD, an 
anxiety disorder not otherwise specified, and a personality 
disorder not otherwise specified.  The Veteran's GAF score was 
found to be 40, but the examiner noted that the Veteran's 
symptomatology warranted a GAF score of 35.  The examiner opined 
that if PTSD were the Veteran's only disability, then his GAF 
score might be 53.  

The Veteran also underwent a psychiatric evaluation with VA in 
September 2007.  It was noted that the Veteran was forced into 
early retirement in 2003.  The Veteran was found to have adequate 
hygiene with fair grooming.  He was fully oriented in all spheres 
with rapid, fluent speech.  The flow of thought was noted to be 
tangential, and his attention and concentration were found to be 
marginal.  His mood was described as depressed and anxious.  
However, the Veteran did not report any suicidal or homicidal 
ideations.  His affect was also noted to be mildly anxious.  The 
examiner found no obvious psychotic symptoms at the time of 
examination, and a GAF score of 50 was assigned.  

A March 2008 outpatient treatment record notes that the Veteran 
was still struggling with social isolation.  However, an April 
2008 treatment record notes that the Veteran was less isolated 
and that he was enjoying time with his children.  His mood and 
affect were also found to be noticeably improved.  However, 
another April 2008 treatment record notes that the Veteran was 
hearing voices and that he was unable to sustain gainful 
employment.  A GAF score of 38 was assigned at this time.  An 
October 2008 psychiatric note also indicates that the Veteran was 
unable to maintain gainful employment since 2004.  

The Veteran was most recently afforded a VA examination for his 
PTSD in April 2009.  The Veteran reported that he remarried his 
wife in 2007, but that they lived in separate parts of the house 
and had little contact with one another.  The Veteran also 
described himself as totally isolated and denied having any 
friends.  He also reported having purchased a telephone booth 
which he kept in a barn in which he occasionally slept.  The 
Veteran also reported that he continued to be visited by the 
ghost of a woman whom he says he murdered in the past.  He 
reported that the frequency of these visits had decreased since 
he returned to Vietnam and dug up her body.  The examiner noted 
that the Veteran did not presently indicate active homicidal or 
suicidal ideation.  

Examination revealed a normal rate of speech with an interrupted 
flow.  The Veteran's train of thought was also noted to be 
interrupted.  Memory encoding was noted to not be grossly 
disordered but it was overall somewhat less efficient than one 
would expect for the Veteran's age.  Orientation to time and 
person was found to be quite poor, but the examiner felt that 
some of the Veteran's responses suggested he may be "pulling the 
chain of the examiner."  Attention was found to be adequate but 
the Veteran's concentration was uneven and occasionally 
deficient.  The examiner felt the Veteran could perform his 
activities of daily living, although his desire to perform these 
tasks was low.  Grooming was noted to be relatively poor but the 
Veteran's hygiene was not grossly defective.  

The examiner diagnosed the Veteran with PTSD and an anxiety 
disorder.  The examiner also assigned an Axis II diagnosis of 
personality disorder not otherwise specified with paranoid and 
schizotypal features.  The examiner assigned a GAF score of 38, 
which is illustrative of major impairment in several areas, such 
as work or school, family relations, judgment, thinking or mood.  

Entitlement to an Initial Disability Rating in Excess of 50 
Percent

Based on the above evidence, the Board finds that the Veteran is 
not entitled to an initial disability rating in excess of 50 
percent for his service-connected PTSD.  The next-higher 
disability rating of 70 percent contemplates occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130.  

According to the Veteran's May 1993 VA examination, the Veteran 
was currently employed and married, suggesting that he did not 
suffer from total occupational or social impairment at this time.  
There was also no evidence of psychosis and speech was normal.  
The Veteran also denied suicidal or homicidal ideations in 
January 1995, suggesting that he was not a persistent danger of 
hurting himself or others.  The Veteran was again noted to be 
employed in April 1995.  Therefore, the preponderance of the 
evidence demonstrates that the Veteran is not entitled to a 
disability rating in excess of 50 percent, prior to March 12, 
2004.  

Unfortunately, the evidence pertaining to the Veteran's PTSD 
prior to March 12, 2004 is very sparse.  In an attempt to remedy 
this, VA sent the Veteran a letter in March 2010 requesting that 
the Veteran inform VA about any psychiatric treatment between 
1996 and 2004 so that VA could obtain this evidence.  However, VA 
did not receive a response to this request from the Veteran.  As 
such, any additional evidence that may have existed in favor of 
the Veteran's claim cannot be considered.  While VA has a 
statutory duty to assist in developing evidence pertinent to a 
claim, the Veteran also has a duty to assist and cooperate with 
VA in developing evidence - the duty to assist is not a one way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Board recognizes that the Veteran believes he is entitled to 
an initial disability rating in excess of 50 percent for his 
PTSD.  The Veteran indicated in an April 2006 letter that he had 
seriously thought about suicide 5 or 6 times in the previous 
decade.  However, the objective evidence of record does not 
demonstrate that the Veteran suffered symptomatology of such a 
degree as to result in occupational and social impairment with 
deficiencies in most areas, such as work or family relations.  
Furthermore, the symptoms listed in the rating criteria are 
merely examples of some that may manifest depending on the 
severity of the psychiatric disability.  The mere fact that the 
Veteran has reported suicidal thoughts in the past is not 
sufficient to demonstrate that his overall disability was 70 
percent disabling. 



	(CONTINUED ON NEXT PAGE)
Entitlement to a Disability Rating in Excess of 70 Percent, as of 
March 12, 2004

When affording the Veteran the full benefit of the doubt, the 
previously outlined evidence demonstrates that the Veteran is 
entitled to 100 percent disability evaluation as of March 12, 
2004.  A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130.  

According to a May 2004 psychiatric evaluation, the Veteran had a 
GAF score of 40, which is illustrative of major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at school).  
The August 2005 VA examiner also indicated that the Veteran had a 
GAF score of 35, when all of his psychiatric symptoms were 
considered.  The Veteran also reported periodic visits from a 
ghost during this examination.  Finally, the examiner concluded 
that even though the Veteran was married, he was completely 
restricted in his social activity.  

An April 2008 treatment record notes that while the Veteran was 
still struggling with social isolation, he was becoming less 
isolated.  However, another April 2008 record noted that the 
Veteran was hearing voices and was unable to sustain gainful 
employment.  A GAF score of 38 was assigned at this time.  
Finally, during the Veteran's April 2009 VA examination, it was 
noted that the Veteran lived in a separate part of the house from 
his wife and that they had very little contact with one another.  
The Veteran also reported that his hallucinations were 
continuing.  The examiner noted that the Veteran's orientation to 
time and person was quite poor as well.  A GAF score of 38 was 
again assigned.  

The above evidence demonstrates that the Veteran has total 
occupational impairment and, effectively, total social 
impairment.  The Veteran has also exhibited symptoms of 
hallucinations, disorientation to time and place, and impaired 
personal hygiene.  As such, the Veteran is entitled to a 100 
percent disability rating as of March 12, 2004.  

As a final matter, the Board recognizes that the Veteran has been 
diagnosed with a personality disorder on occasion as well.  38 
C.F.R. § 3.303(c) automatically excludes certain congenital or 
developmental disorders from service connection, such as 
personality disorders.  However, the record does not indicate 
that the Veteran's symptoms are related to his possible 
personality disorder, rather than his PTSD.  In addition, VA has 
already determined that the Veteran's PTSD has rendered him 
unemployable in awarding him a total disability rating based on 
individual unemployability.  As such, the occasional diagnosis of 
a personality disorder has no impact on the current claim.  

Having afforded the Veteran the full benefit of the doubt, the 
Board concludes that the Veteran is entitled to a 100 percent 
disability rating as of March 12, 2004.  See 38 U.S.C. § 5107(b).  
However, the preponderance of the evidence of record is against 
the claim of entitlement to an initial disability rating in 
excess of 50 percent prior to March 12, 2004.  As such, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable to this aspect of the Veteran's claim.  


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied.  

Entitlement to a disability rating of 100 percent, as of March 
12, 2004, is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


